Citation Nr: 1428765	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  13-04 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected (NSC) pension benefits. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel







INTRODUCTION

The Veteran served on active duty from December 1942 to January 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded for further development to ensure an informed decision, and to afford it every due consideration.

The RO denied entitlement to NSC pension benefits for the years 2011 and 2012 because it determined that the Veteran's net worth was too high.  A May 2013 deferred rating decision found that the Veteran's net worth was no longer a bar to pension benefits provided that his income was below the maximum annual pension rate (MAPR).  The RO however continued the denial of NSC pension in a May 2014 supplemental statement of the case (SSOC) because it found that the Veteran's income did exceed the MAPR.

With respect to the issue of whether the Veteran's net worth was too high in 2011 and 2012 to award NSC pension benefits, it must be determined whether the corpus of the Veteran's estate or net worth is such that under all the circumstances, including consideration of annual income, it is reasonable that some part it be consumed for the Veteran's maintenance.  See 38 U.S.C.A. § 1522(a) (West 2002); 38 C.F.R. § 3.274(a) (2013).  

In determining whether the estate should be used for the claimant's maintenance, factors to be considered include: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; the number of dependents; and, the potential rate of depletion, including spending due to unusual medical expenses.  See 38 C.F.R. § 3.275(d) (2013).  

According to the Veteran's March 2011 application, over a third of the net worth was bound up in real property, and it is not clear whether such property could readily be converted to cash without substantial sacrifice.  Significantly, when the value of such property is taken out of the equation, the remaining net worth from cash and bank accounts is less than the net worth determined by the RO in its May 2013 deferred rating decision to be within the limits of NSC pension.  On remand, additional information should be obtained from the Veteran on the nature of the real property (apart from his home) so that a more informed decision can be made as to whether it would be reasonable to convert it to cash. 

Further, in determining whether it would be reasonable to consume some part of the Veteran's estate for his maintenance, the December 2012 statement of the case (SOC) discusses the Veteran's expenses as reported in a VA Form 21-8049.  That form does not appear to be of record and must be associated with the file to aid in this determination. 

With regard to whether the Veteran's income exceeded the MAPR for 2013, the RO determined that eligible unreimbursed medical expenses in excess of five percent of the MAPR did not reduce his income below the annual pension rate.  See 38 C.F.R. § 3.272(g) (2013).  However, in making this calculation, the RO only considered his monthly insurance payments, and did not discuss or account for the Veteran's mileage expenses and expenses for prescription drugs and various medical items (receipts for which are of record), as reported by him in a February 2014 VA Medical Expense Report for the month of January 2014.  If necessary, the RO should determine whether these other medical expenses occur on a regular basis, and request information and appropriate documentation (i.e. receipts etc.) from the Veteran of such expenses for the entire year, as warranted. 

Finally, the Veteran should be provided another opportunity to submit documentation of expenses associated with care giver's fees.  In this regard, he did submit such documentation for late March to late April of 2011, but more recent documentation is not of record.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's 2011 VA Form 21-8049 (Details of Expenses), which was cited to in the December 2012 SOC, and associate it with the claims file. 

2. Request more information from the Veteran as to the nature of the real property (apart from his home) belonging to the Veteran and his wife in 2011 which was jointly valued at $29,700, according to his March 2011 application for NSC pension benefits.  It should then be determined whether it would be reasonable to convert some or all of this property into cash for the Veteran's maintenance.

3. Determine whether, in addition to the Veteran's monthly insurance expenses, the itemized medical expenses reported by him in the February 2014 VA Medical Expense Report for the month of January 2014, including mileage, prescription drugs, and various medical items, warrant a further reduction in income.  If necessary, the RO should determine whether these other medical expenses occur on a regular basis, and request information and appropriate documentation (i.e. receipts etc.) from the Veteran of such expenses for the entire year, as warranted. 

4. The Veteran should be provided another opportunity to submit documentation of expenses associated with care giver's fees.  In this regard, he did submit such documentation for late March to late April of 2011, but more recent documentation is not of record.  

5. Finally, after completing any other necessary development, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



